              Case
                Case
                   3:18-md-02843-VC
                     MDL No. 2843 Document
                                    Document
                                           165
                                             160Filed
                                                   Filed
                                                       10/05/18
                                                         10/09/18Page
                                                                   Page
                                                                      1 of
                                                                        1 of
                                                                           4 4



                                 UNITED STATES JUDICIAL PANEL
                                              on
                                  MULTIDISTRICT LITIGATION


IN RE: FACEBOOK, INC., CONSUMER
PRIVACY USER PROFILE LITIGATION                                                         MDL No. 2843


                                          TRANSFER ORDER


       Before the Panel:* Plaintiff in the action listed on Schedule A (People of Illinois) moves
under Panel Rule 7.1 to vacate our order conditionally transferring the action to MDL No. 2843.
Defendant Facebook, Inc., opposes the motion.

         After considering all arguments, we find this action involves common questions of fact with
the actions previously transferred to MDL No. 2843, and that transfer under 28 U.S.C. § 1407 will
serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. The actions in MDL No. 2843 arise out of allegations that Cambridge Analytica and other
defendants exploited Facebook’s platform to obtain user data, and that Facebook should have
imposed more robust controls on the use of data by third party applications to prevent this conduct.
See In re: Facebook, Inc., Consumer Privacy User Profile Litig., MDL No. 2843, __ F. Supp. 3d__,
2018 WL 3014953, ECF No. 140 (J.P.M.L. Jun. 6, 2018). Plaintiff does not dispute that this action
shares factual questions with the MDL No. 2843 actions. The People of Illinois action involves
allegations, similar to those in the MDL No. 2843 actions, that Cambridge Analytica improperly
gathered the personal data of Facebook users using the app “thisisyourdigitallife,” and that Facebook
allowed and encouraged this kind of data collection.

        Plaintiff argues, inter alia, that (1) People of Illinois is unique because it is a government
enforcement action; (2) the MDL No. 2843 consumer actions will involve issues not relevant to
People of Illinois, including standing, damages suffered by plaintiffs, and class certification; (3)
transfer will impinge on the state’s sovereign prerogative to select who represents it and, therefore,
People of Illinois will require a separate track and relief from case management orders, which will
be inefficient; and (4) the Panel should delay transfer to allow the transferor court to rule on the
pending motion for remand to state court.

       The Panel routinely transfers actions brought by states which enjoy certain sovereign
defenses in our federal system.1 And the Panel recently has rejected the argument that a sovereign

          *
              Judge Charles R. Breyer and Judge Ellen Segal Huvelle took no part in the decision of this
matter.
          1
              See, e.g., Transfer Order at 1-2, In re: Auto Body Shop Antitrust Litig., MDL No. 2557
                                                                                         (continued...)
            Case
              Case
                 3:18-md-02843-VC
                   MDL No. 2843 Document
                                  Document
                                         165
                                           160Filed
                                                 Filed
                                                     10/05/18
                                                       10/09/18Page
                                                                 Page
                                                                    2 of
                                                                      2 of
                                                                         4 4



                                                    -2-

entity should not be subject to Section 1407 transfer so that it can retain control over its counsel. See
Transfer Order, MDL No. 2804, ECF No. 1134 at p. 2 (J.P.M.L. Apr. 5, 2018) (“Plaintiff’s counsel
can ask to join the MDL leadership and, of course, plaintiff may keep its own lawyers throughout
the proceeding.”).

         Section 1407 transfer “does not require a complete identity of common factual issues or
parties as a prerequisite to transfer, and the presence of . . . differing legal theories is not significant
where, as here, the actions still arise from a common factual core.” In re: Auto Body Shop Antitrust
Litig., 37 F. Supp. 3d 1388, 1390 (J.P.M.L. 2014). Though there may be some legal issues that are
unique to this action, discovery between this action and the consumer class actions will overlap
significantly. We therefore are persuaded that inclusion of this action will result in efficiencies. The
transferee judge can accommodate any unique interests that may arise because People of Illinois is
a government enforcement action. While it might inconvenience some parties, transfer of a
particular action often is necessary to further the expeditious resolution of the litigation taken as a
whole. See, e.g., In re: IntraMTA Switched Access Charges Litig., 67 F. Supp. 3d 1378, 1380
(J.P.M.L. 2014). Moreover, if the transferee judge determines that People of Illinois is best excluded
from centralized proceedings, procedures are available whereby this may be accomplished with a
minimum of delay. See Panel Rules 10.1-10.3.

        We will not delay a ruling on the motion to vacate to allow the transferor judge to rule on the
pending motion for remand. Jurisdictional issues do not present an impediment to transfer, as
plaintiff can present these arguments to the transferee judge.2 See, e.g., In re: Prudential Ins. Co.
of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-48 (J.P.M.L. 2001).




        1
         (...continued)
(J.P.M.L. Dec. 12, 2014), ECF No. 306 (transferring enforcement action brought by the State of
Louisiana to MDL involving private antitrust actions alleging industry-wide conduct to suppress
reimbursement rates for automobile collision repair shops); Transfer Order at 1-2, In re: Fresenius
GranuFlo/NaturaLyte Dialysate Prods. Liab. Litig., MDL No. 2428, at 1-2 (J.P.M.L. Jun. 4, 2014),
ECF No. 660 (rejecting Mississippi Attorney General’s argument that state action should not be
centralized with actions brought by individuals).
        2
          Moreover, under Panel Rule 2.1(d), the pendency of a conditional transfer order does not
limit the pretrial jurisdiction of the court in which the subject action is pending. Between the date
a remand motion is filed and the date that transfer of the action to the MDL is finalized, a court
generally has adequate time to rule on a remand motion if it chooses to do so.
         Case
           Case
              3:18-md-02843-VC
                MDL No. 2843 Document
                               Document
                                      165
                                        160Filed
                                              Filed
                                                  10/05/18
                                                    10/09/18Page
                                                              Page
                                                                 3 of
                                                                   3 of
                                                                      4 4



                                                -3-

       IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
Northern District of California and, with the consent of that court, assigned to the Honorable Vince
Chhabria for inclusion in the coordinated or consolidated pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                        Sarah S. Vance
                                                             Chair

                                      Marjorie O. Rendell            Lewis A. Kaplan
                                      R. David Proctor               Catherine D. Perry
      Case
        Case
           3:18-md-02843-VC
             MDL No. 2843 Document
                            Document
                                   165
                                     160Filed
                                           Filed
                                               10/05/18
                                                 10/09/18Page
                                                           Page
                                                              4 of
                                                                4 of
                                                                   4 4



IN RE: FACEBOOK, INC., CONSUMER
PRIVACY USER PROFILE LITIGATION                                  MDL No. 2843


                                     SCHEDULE A


          Northern District of Illinois

    PEOPLE OF THE STATE OF ILLINOIS, EX REL. KIMBERLY M. FOXX v.
         FACEBOOK, INC., C.A. No. 1:18-02667
